 

Case 20-10343-LSS Doc 3359 Filed 05/07/21 Pagelof3

FILED

April 27, 2021 QW MAY -7 AMIO: 21

Justice Lauri Selber Silverstein

BSA Bankruptcy Case US: BAMKRUF Cy COURT
-

824 Market Street DEL AWARE

6th Floor

Wilmington, De. 19801

To Whom It _ Concern:

| am sending you this letter to share my feelings about the pending BK case involving the
BSA. | was born in Hin a very small town in south ns l was
involved in both Cub Scouts and Boy Scouts until we moved in 1959. We were part of the
Arbuckle Council out of Ardmore, Oklahoma. We were connected to the Methodist Church in

Healdton, Oklahoma.

In the spring of 1959 our troop went on a weekend campout at a small river north of Lake
Texoma. The purpose of the trip was to work on merit badges for camping, cooking etc. We
had a small troop of about 10 kids. We took tents and blankets for sleeping Friday and
Saturday night. The troop leader paired us up for sleeping and chose me to share his tent.

It Started out as a normal campout with a fire and everyone sitting around talking about scouting
activities mainly the upcoming Jamboree that was an annual event in Ardmore. The Jamboree
was where we were officially given ail the merit badges we had earned during the year. We all
went to out tents and bedded down around 10 on Friday evening.

The following is extremely difficult for me to share with anyone. | will be as complete as
possibile but also as brief as possible. As | remember the evening it was still cool and ny troop
leader, tent mate, pulled me close to him with my back to his front. At first it was to simply warm
up under the covers. We laid like this for an hour or so talking and dozing off. | shared with him
my desire to earn the required merit badges to eventually take me to the Eagle Scout level. He
then told me if | was willing to help him, he would help me but that this was just between him
and | and no one else could know about it. Being 11 years old and having no idea what he
really wanted | eagerly agreed. Things became very unpleasant from here on out...

 
 

Case 20-10343-LSS Doc 3359 Filed 05/07/21 Page2of3

on a very con = , = a ; ; was normal and let it go for the

rest of the night and weekend. The next night he had someone else in his tent and { bunked
with someone else.

Piease keep in mind | was 11 years old and had no rea! idea of what had happened to me.
Healdton was a very religious town and nothing like this was ever discussed in the school
system, | did not tell anyone what had happened for a few years when | eventually mentioned it
to my mother. She made it very clear to me to never tell anyone or to ever say anything at all
about what happened. She told me it would be very embarrassing for me and my family. She
never mentioned it again.

It was a while before any damage to me occurred. At 12 and 13 | had no idea what abuse or
gay or anything sexual meant. Sex was not talked about in schoolsand it certainly was not all
over TV or the newspaper. As | grew older and started dealing with puberty, the realization of
what really happened that night sunk in and | became very disturbed and embarrassed abou it.
| started blaming myself for what h

around and hit him in the face breaking his nose. When we had our 10 year highschool reunion
an old friend of mine made a sexual pass at me. He ended up with a concussion and 8 stitches
in his head. To this day | cannot and will not tolerate such activities. | know the world has
changed radically but wrong is still wrong.

| have managed to deal with my anger for many years but the time has come to make
attempts to settle these feefings. No amount of money will ever make this OK but the BSA
needs to pay and make sure nothing like this ever happens again. | am 73 years old and | do
not have many years left. | am fortunate enough to have 2 great sons. In my opinion as a
sexual abuse survivor | should be entitled to a settlement of $1,000,000.00. This is a very small
amount for ail the pain and bad memories | have dealt with for 62+ years.

| hope this letter gives you some idea of what we have ail dealt with in our own ways. What
happened was wrong and the BSA needs to compensate us in this way. This is the way | feel
and this is the amount | feel | am entitled to. Our pain and suffering is forever, the money is for

 

 

 
Case 20-10343-LSS Doc 3359 Filed 05/07/21 Page3of3

 

NORTH TEXAS TX P&DC
DALLAS TX 750
28 APR 2021 PM5 L

 

wo

 

 

 

 
